TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00246-CR


Paul Anthony Delarosa, Appellant


v.


The State of Texas, Appellee


 



FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-01-270, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. John W. Stickels, is ordered to tender a brief in this cause no later than October 29,
2003.  No further extension of time will be granted.
It is ordered October 6, 2003. 

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish